          Case 7:19-cv-06138-KMK Document 41 Filed 12/31/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TARA TWARDOSZ,

                                Plaintiff,
                                                               No. 19-CV-6138 (KMK)
         v.
                                                               ORDER OF DISMISSAL
 YONKERS PUBLIC SCHOOL DISTRICT,
 et al.,

                               Defendants.



KENNETH M. KARAS, United States District Judge:

       On December 8, 2020, the Court issued an Order To Show Cause, directing Plaintiff to

show cause as to why the case should not be dismissed for failure to prosecute by no later than

December 22, 2020. (Dkt. No. 40.) Plaintiff has not filed an amended complaint and has not

otherwise communicated with the Court.

       This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41(b). Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff “fails to prosecute or to comply with these rules or a court

order.” See id. Although Rule 41(b) expressly addresses a situation in which a defendant moves

to dismiss for failure to prosecute, it has long been recognized that a district court has the

inherent authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

       While dismissal under Rule 41(b) is subject to the sound discretion of the district courts,

see U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250–51 (2d Cir. 2004), the Second
           Case 7:19-cv-06138-KMK Document 41 Filed 12/31/20 Page 2 of 3




Circuit has stated that a Rule 41(b) dismissal is a “harsh remedy to be utilized only in extreme

situations,” see LeSane, 239 F.3d at 209 (quotation mark omitted) (quoting Theilmann v. Rutland

Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). Before exercising its discretionary authority to

dismiss for failure to prosecute, a district court should consider the following factors:

         [1] the duration of the plaintiff’s failures, [2] whether plaintiff had received notice
         that further delays would result in dismissal, [3] whether the defendant is likely to
         be prejudiced by further delay, [4] whether the district judge has take[n] care to
         strik[e] the balance between alleviating court calendar congestion and protecting a
         party’s right to due process and a fair chance to be heard . . . and [5] whether the
         judge has adequately assessed the efficacy of lesser sanctions.

Wood v. City of N.Y., No. 05-CV-2894, 2007 WL 2049686, at *1 (S.D.N.Y. July 13, 2007)

(alterations in original) (quotation marks omitted) (quoting LeSane, 239 F.3d at 209); see also

Hibbert v. Apfel, No. 99-CV-4246, 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000) (same). No

single factor is dispositive. See Nita v. Conn. Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir.

1994).

         The Court concludes that these factors weigh in favor of dismissal of Plaintiff’s case.

Plaintiff was ordered to file an amended complaint and was instructed twice over a period of

longer than two months that a failure to do so could result in dismissal. (See Dkt. Nos. 39, 40.)

Plaintiff has failed to comply with these Orders. Accordingly, Plaintiff’s case is dismissed

without prejudice for failure to prosecute. See Savatxath v. City of Binghamton, No. 12-CV-

1492, 2013 WL 4805767, at *1 (N.D.N.Y. Sept. 9, 2013) (dismissing case for failure to

prosecute after the plaintiff “neglected to comply with an order . . . requiring him to notify the

court . . . as to why th[e] action should not be dismissed for failure to prosecute”); Djokovic v.

U.S. Justice Dep’t, No. 07-CV-2608, 2008 WL 3200191, at *1–2 (E.D.N.Y. Aug. 6, 2008)

(dismissing case for, among other reasons, failure to prosecute where the plaintiffs were ordered

to submit a letter stating “whether [they] intend[ed] to proceed with th[e] action,” but plaintiffs

                                                   2
         Case 7:19-cv-06138-KMK Document 41 Filed 12/31/20 Page 3 of 3




failed to submit such a letter); Lopez v. Catholic Charities of the Archdiocese of N.Y., No. 00-

CV-1247, 2001 WL 50896, at *4 (S.D.N.Y. Jan. 22, 2001) (dismissing for failure to prosecute

where plaintiff “ceased to prosecute [the] action at all” for three months).

SO ORDERED.


Dated: December 31, 2020
       White Plains, New York
                                                   ________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE




                                                 3
